Exhibit A MAGICJACK VOCALTEC LTD. AND SUBSIDIARIES Unaudited Consolidated Financial Statements For The Nine Months Ended September 30, 2011 and 2010 MAGICJACK VOCALTEC LTD AND SUBSIDIARIES Table of Contents Page(s) Consolidated financial statements: Consolidated balance sheets (unaudited) F-2 Consolidated statements of operations (unaudited) F-3 Consolidated statements of comprehensive income (unaudited) F-4 Consolidated statement of capital deficit (unaudited) F-5 Consolidated statements of cash flows (unaudited) F-6 - F-7 Notes to consolidated financial statements F-8 - F-30 MAGICJACK VOCALTEC LTD AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands) September 30, December 31, (Unaudited) (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities, at fair value Accounts receivable, net of allowance for doubtful accounts and billing adjustments of $19,403 and $8,498, respectively Inventories Deferred costs Deposits and other current assets Total current assets Property and equipment, net Intangible assets, net Goodwill Deposits and other non-current assets Total assets $ $ LIABILITIES AND CAPITAL DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Accrued bonuses Deferred revenue, current portion Total current liabilities Deferred revenue, net of current portion Other non-current liabilities Total liabilities Commitments and contingencies (Note 12) Redeemable ordinary shares, No par value; 333 shares issued and outstanding Capital deficit: Ordinary shares, No par value; 100,000 shares authorized; 11,756 and 11,476 shares issued, respectively; 10,836 and 11,473 shares outstanding, respectively Additional paid-in capital Accumulated other comprehensive (loss) income ) Treasury stock (920 and 3 shares, respectively) ) ) Deficit ) ) Total capital deficit ) ) Total liabilities and capital deficit $ $ See accompanying notes to consolidated financial statements. F - 2 MAGICJACK VOCALTEC LTD AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share information) Nine Months Ended September 30, (Unaudited) (Unaudited) Revenues $ $ Cost of revenues Gross profit Operating expenses: Advertising General and administrative Research and development Total operating expenses Operating income (loss) ) Other income (expense): Gains (losses) on marketable securities ) Interest and dividend income Interest expense ) ) Fair value gain on common equity put options - Other income, net 26 19 Gain on extinguishment of debt - Total other income Net income (loss) before income taxes ) Income tax expense 75 Net income (loss) $ $ ) Income (loss) per ordinary share: Basic $ $ ) Diluted $ $ ) Weighted average ordinary shares outstanding: Basic Diluted See accompanying notes to consolidated financial statements. F - 3 MAGICJACK VOCALTEC LTD AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (in thousands) Nine Months Ended September 30, (Unaudited) (Unaudited) Net income (loss) $ $ ) Other comprehensive income (loss): Net unrealized (loss) gain on marketable securities ) Comprehensive income $ $ See accompanying notes to consolidated financial statements. F - 4 MAGICJACK VOCALTEC LTD AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENT OF CAPITAL DEFICIT For the Nine Months Ended September 30, 2011 (in thousands) Common Stock Additional Paid-in Accumulated Other Comprehensive Treasury Stock Total Capital Number Amount Capital Income (Loss) Amount Deficit Deficit Balance, January 1, 2011 $ ) $ ) $ ) Exercise of ordinary share options - Share based compensation 24 - - - Purchase of treasury stock ) - - - ) - ) Contributed services - - 56 - - - 56 Unrealized loss on marketable securities - - - ) - - ) Adjustment of redemption value of redeemable ordinary shares - Net income - Balance, September 30, 2011 (Unaudited) $ $ $ ) $ ) $ ) $ ) See accompanying notes to consolidated financial statements. F - 5 MAGICJACK VOCALTEC LTD AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) Nine Months Ended September 30, (Unaudited) (Unaudited) Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Provision for doubtful accounts and billing adjustments Stock-based compensation Depreciation and amortization Deferred income tax provision 70 - (Gain) loss on sale of securities ) Contributed services 56 - Interest expense - non-cash 85 Fair value gain on common equity put options ) - Gain on extinguishment of debt - ) Decrease (increase) in operating assets: Accounts receivable ) ) Inventories ) Deferred costs Deposits and other current assets ) Deposits and other non-current assets ) Increase (decrease) in operating liabilities: Accounts payable ) Accrued expenses and other current liabilities ) ) Accrued bonuses - Deferred revenue Other non-current liabilities ) Net cash provided by operating activities Cash flows from investing activities: Purchase of marketable securities ) ) Sales of marketable securities Purchases to cover short investment positions ) - Sales of short investment positions - Purchases of property and equipment ) ) Merger with Vocaltec - Acquisition of other intangible assets ) ) Net cash (used in) provided by investing activities ) Cash flows from financing activities: Repurchase of ordinary shares to settle bonus withholding liability - ) Purchase of treasury stock ) ) Proceeds from sale of common equity put options - Repayment of debt - ) Proceeds from exercise of ordinary share options 28 Net cash used in financing activities ) ) Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to consolidated financial statements. F - 6 MAGICJACK VOCALTEC LTD AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS, CONTINUED (in thousands) Nine Months Ended September 30, (Unaudited) (Unaudited) Supplemental disclosures: Interest paid $
